                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                     Plaintiff,                 )
v.                                              )            No. 3:18-CR-103-RLJ-DCP
                                                )
SEAN M. PHILLIPS,                               )
                                                )
                     Defendant.                 )

                                            ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28

U.S.C.§ 636(b) for disposition or report and recommendation.        Now before the Court is

Defendant’s Motion to Withdraw as Attorney [Doc. 56], filed by Attorney Philip Lomonaco on

July 6, 2021, as well as Defendant’s Motion to Substitute Attorney [Doc. 59], filed by Attorney

Joshua Hedrick on July 12, 2021.

       On September 19, 2019, the undersigned appointed Assistant Federal Defender Mary

Margaret Kincaid and the Federal Defender Services of Eastern Tennessee (“FDSET”) to represent

Defendant. [Doc. 13]. 1 A plea agreement was entered on February 4, 2020 [Doc. 23], Defendant

entered a guilty plea as to Count One of the Superseding Indictment on February 19, 2020 [Doc.

25], and Defendant is currently awaiting sentencing in this case. On March 4, 2021, Attorneys

Lomonaco and Jordan Brinkman filed a motion to substitute counsel, stating that they have been

retained by Defendant. [Doc. 50]. The Court granted the motion to substitute counsel, relieved

the FDSET of their representation of Defendant, and substituted Attorneys Lomonaco and

Brinkman as counsel of record. [Doc. 51].



       1
         Assistant Federal Defender Nakeisha C. Jackson entered a notice of appearance in this
case on August 25, 2020. [Doc. 46].
       In the pending Motion to Withdraw [Doc. 56], filed on July 6, 2021, Attorneys Lomonaco

and Brinkman move to withdraw from their representation of Defendant, stating that an

irreconcilable conflict has developed with requires a withdrawal from their representation. 2

Subsequently, Attorney Hedrick filed a Notice of Appearance and Motion for Substitution of

Counsel [Doc. 59], stating that Defendant has retained him to represent him in this matter and

noting the motion to withdraw filed by Attorneys Lomonaco and Brinkman.

       The Court finds that Defendant has now retained Attorney Hedrick.           Accordingly,

Defendant’s Motion to Withdraw as Attorney [Doc. 56], filed by Attorneys Lomonaco and

Brinkman, as well as Defendant’s Motion to Substitute Attorney [Doc. 59], filed by Attorney

Hedrick, are GRANTED. Attorney Hedrick is SUBSTITUTED as Defendant’s counsel of record

and Attorneys Lomonaco and Brinkman are RELIEVED of their representation of Defendant and

are DIRECTED to provide new counsel with the discovery and information from Defendant’s

file. Further, Attorney Hedrick is DIRECTED to contact District Judge Jordan’s Chambers to

reschedule Defendant’s sentencing hearing.

       IT IS SO ORDERED.
                                             ENTER:


                                             Debra C. Poplin
                                             United States Magistrate Judge




       2
          District Judge R. Leon Jordan canceled Defendant’s July 8, 2021 sentencing hearing when
it referred the Motion to Withdraw to the undersigned [Doc. 58]. The hearing is to be reset upon
the substitution of counsel.
                                               2
